Exhibit 10.1

NPC ACQUISITION HOLDINGS, LLC

MANAGEMENT OPTION PLAN

SECTION 1. Purpose. The NPC Acquisition Holdings, LLC Management Option Plan is
intended to provide a means whereby NPC Acquisition Holdings, LLC, a Delaware
limited liability company (the “Company”), may, through the issuance of matching
options on purchased Common Units and the grant of options (each, an “Option”)
with respect to Common Units to Participants, attract and retain such
Participants and motivate them to exercise their best efforts on behalf of the
Company and its Affiliates. The Plan is intended to allow Participants to
participate in equity value creation and to align the incentives between
Participants and the Company.

SECTION 2. Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:

a. Affiliate. With respect to any person or entity, any other person or entity
that directly or indirectly controls, is controlled by or is under common
control with, such first person or entity. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that person or entity,
whether through the ownership of voting securities, by contract or otherwise.

b. Board. The Managing Member of the Company, or its designees.

c. Beneficiary. The individual identified in writing by the Participant to
receive benefits hereunder in the event of the Participant’s death. A
Participant may at any time change his beneficiary designation without notice
to, or consent of, any previously designated Beneficiary, by giving prior
written notice to the Company, such notice to be effective on the date it is
received by the Company. In the event a Participant has not designated a
Beneficiary at the time of his death, his estate shall be deemed his
Beneficiary.

d. Cause. Means, with respect to any Employee Participant: (i) the Employee
Participant’s misappropriation of funds, embezzlement or fraud in the
performance of his duties, (ii) the continued failure or refusal of the Employee
Participant (following written notice thereof) to carry out in any material
respect any reasonable request of the Board for the provision of services,
(iii) the material breach of any material provision of any employment agreement
or of any NPC International policy regarding acts of moral turpitude,
dishonesty, theft or unethical business conduct, or (iv) the entering of a plea
of guilty or nolo contendere to, or the conviction of the Employee Participant
of, a felony.

e. Code. The U.S. Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

f. Committee. The Compensation Committee of the Board, or if none, the Board.



--------------------------------------------------------------------------------

g. Common Units. Have the meaning ascribed to such term in the LLC Agreement, or
any other securities into which such interests shall thereafter be changed by
reason of a recapitalization, merger, consolidation, equity split, combination,
exchange of interests or the like.

h. Change in Control. The first of any of the following events to occur after
the Effective Date:

 

  (1) any independent third party (which shall exclude any Affiliates of the
Company) (x) by merger or otherwise is or becomes the direct beneficial owner of
more than 50% of the combined voting power of the then-outstanding securities of
the Company, NPC International or any other entity all or substantially all of
whose assets consist of all the outstanding equity interests of the Company or
NPC International, or (y) has the right to appoint a majority of the members of
the Board, in each case other than by a merger or other transaction in which the
unitholders of the Company immediately prior to the merger own a majority of the
equity interests of the surviving entity or its parent; or

 

  (2) the Company or NPC International adopts a plan of complete liquidation
(other than a liquidation into any Company Affiliate) of the Company or NPC
International or consummates the sale or disposition by the Company or NPC
International of all or substantially all of the Company’s assets to an
independent third party.

i. Disability. The existence of an illness or incapacity (either physical or
mental) which, in the reasonable opinion of a Qualified Physician, is likely to
be of such character or severity that the Participant would be unable to resume
devoting substantially his full normal working time to his employment for a
period of at least six consecutive months.

j. Director. Means a member of the board of directors of NPC International.

k. Director Participant. Each Eligible Service Provider who is a Director and
who is granted an Option pursuant to the Plan.

l. Effective Date. Means the Closing Date as defined in the Stock Purchase
Agreement.

m. Eligible Service Providers. The Service Providers selected by unanimous
approval of the Committee in its sole discretion.

n. Employee. Means any person, including officers, employed by NPC International
or any of its Affiliates or Subsidiaries. A Service Provider shall not cease to
be an Employee in the case of (i) any leave or absence approved by the Company,
NPC International or any of its Affiliates or Subsidiaries, including sick
leave, military leave, or any other personal leave, or (ii) transfers between
locations of NPC International or any of its Affiliates or Subsidiaries. Neither
service as a Director nor payment of a Director’s fee by the Company,



--------------------------------------------------------------------------------

NPC International or any of its Affiliates or Subsidiaries shall be sufficient
to constitute “employment” by NPC International or any of its Affiliates or
Subsidiaries.

o. Employee Participant. Each Eligible Service Provider who is an Employee and
who is granted an Option pursuant to the Plan.

p. Equity Securities. Has the meaning ascribed to such term in Rule 405
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
as in effect on the date hereof, and in any event includes any common stock, any
limited partnership interest, any limited liability company interest and any
other interest or security having the attendant right to vote for directors or
similar representatives.

q. Executive Management. Means any of the following officers of the NPC
International: the chief executive officer, the chief operating officer, the
chief financial officer, the vice president of human resources, and the vice
president of marketing.

r. Fair Value Price. The price per Common Unit as of the date of determination,
determined by the Committee pursuant to a formula based upon NPC International’s
consolidated earnings from continuing operations before interest, taxes and
depreciation or amortization for the four full fiscal quarters ending
immediately preceding the date of determination multiplied by 6.0, less funded
net debt, plus proceeds from the exercise of options, divided by the Fully
Diluted Outstanding. Adjustments to the Fair Value Price may be made, in the
sole discretion of the Committee, to account for a full year effect of
acquisitions and divestitures, and for other extraordinary gains or losses.

s. Franchise Agreements. Means any location, territory or other franchise
agreement pursuant to which the Franchisor has granted the Company or any
Subsidiary of the Company the right to own and/or operate restaurants.

t. Franchisor. Means Pizza Hut, Inc. or its Affiliates.

u. Fully Diluted Outstanding. Means the total number of Common Units in the
Company, including Common Units underlying Options granted under the Plan,
calculated on a fully diluted basis.

v. Good Reason. With respect to any Employee Participant, the occurrence,
without the Employee Participant’s prior written consent, of any one or more of
the following:

 

  (1) The assignment to the Employee Participant of duties inconsistent with
those set forth in any applicable employment agreement then in effect;

 

  (2) In the case of any member of Executive Management, the relocation of the
principal place of employment to a location more than 35 miles from the current
principal place of employment;

 

  (3) A significant reduction in the Employee Participant’s annual bonus
opportunity; and



--------------------------------------------------------------------------------

  (4) NPC International’s material breach of any material provision of any
employment agreement with the Employee Participant; provided, in any case, that
NPC International shall have 30 days from the date on which it receives Employee
Participant’s notice of termination for Good Reason to remedy any occurrence
constituting Good Reason; provided further, however, that in no circumstances
shall an event constitute Good Reason if it would create an inappropriate
acceleration of payment that could give rise to adverse tax consequences to an
Employee Participant under Section 409A of the Code.

w. LLC Agreement. Means the Amended and Restated Limited Liability Company
Agreement of the Company, to be entered into at the Closing, as the same may be
amended from time to time in accordance with its terms; provided, however, that
the LLC Agreement may only be amended in accordance with Section 15.12 of the
LLC Agreement.

x. NPC Holdings Equity Investment. The amount of the aggregate equity investment
in the Company at the Closing, including, without limitation, the Hawk-Eye
Roll-Over Amount as defined in the Stock Purchase Agreement.

y. NPC International. NPC International, Inc., a Kansas corporation, and its
successors.

z. Original Purchase Price. Means $1 per Common Unit.

aa. Participant. Means any Director Participant or Employee Participant.

bb. Plan. This NPC Acquisition Holdings, LLC Management Option Plan, as amended
from time to time.

cc. Qualified Physician. An impartial physician competent to diagnose and treat
the illness or condition which the Participant is believed to be suffering,
selected by NPC International and reasonably acceptable to the Participant (or
if the Participant is then incapable of acting for himself, the Participant’s
personal representative), who shall have personally examined the Participant and
shall have personally reviewed the Participant’s relevant medical records;
provided, however, that NPC International shall bear the costs of such Qualified
Physician’s services and the Participant agrees to submit to an examination by
such Qualified Physician and to the disclosure of the Participant’s relevant
medical records to such Qualified Physician.

dd. Retirement. Means, with respect to any Employee Participant, the voluntary
termination of service by the Employee Participant at or after age 60.

ee. Service Provider. Means an Employee or Director.

ff. Stock Purchase Agreement. The Stock Purchase Agreement, dated as of March 3,
2006, by and among the Stockholders of NPC International, the Company and NPC
International.



--------------------------------------------------------------------------------

gg. Subsidiary. A Subsidiary of any person shall mean any entity of which:

 

  (1) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, collectively or
individually, by such person or by one or more Subsidiaries of such person; and

 

  (2) if a partnership, association, limited liability company or other entity,
(A) the general partner or similar managing entity and (B) a majority of the
partnership, membership or other similar ownership interest thereof is at the
time of determination beneficially owned or controlled, directly or indirectly,
collectively or individually, by such person or by one or more Subsidiaries of
such person. For purposes of the Plan, the Company and its Subsidiaries shall be
deemed to own a majority ownership interest in any partnership, association,
limited liability company or other entity if the Company or its Subsidiaries
shall control the general partner or managing member or managing director of any
such entity.

SECTION 3. Administration. The Plan shall be administered by the Committee. The
Committee shall have full authority, subject to the terms of the Plan, to select
the Eligible Employees to be granted Options under the Plan, to grant Options on
behalf of the Company (including any re-issuances of Options as contemplated by
Section 5), and to set the date of grant and the other terms and conditions of
such Options. The Committee may correct any defect, supply any omission and
reconcile any inconsistency in this Plan and in any Option granted hereunder in
the manner and to the extent it shall deem desirable. The Committee also shall
have the authority to establish such rules and regulations, not inconsistent
with the provisions of the Plan, for the proper administration of the Plan, and
to amend, modify or rescind any such rules and regulations, and to make such
determinations and interpretations under, or in connection with, the Plan, as it
deems necessary or advisable. All such rules, regulations, determinations and
interpretations shall be final, binding and conclusive upon all persons having
an interest in the Plan. Notwithstanding anything to the contrary in this Plan,
the discretion and authority of the Committee shall be subject to such degree of
oversight of the Board as it deems appropriate. Furthermore, notwithstanding
anything to the contrary in this Plan, the determination by the Committee on any
matter relating to the selection of Eligible Employees or Participants, the
grant of Options or the terms and conditions of Options shall be made by the
approval of the Committee.

Subject to compliance with the express provisions hereof, the Board and the
Committee may act in their absolute discretion in matters within their authority
related to this Plan. In making any determination or in taking or not taking any
action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including employees of and
professional advisors to the Company. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company.



--------------------------------------------------------------------------------

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
under it.

SECTION 4. Eligibility. Eligible Service Providers shall be eligible to receive
Options under the Plan. Eligible Employees who have been granted an Option under
the Plan shall be referred to as “Employee Participants,” and eligible Directors
who have been granted an Option under the Plan shall be referred to as “Director
Participants” (each, a “Participant”). More than one Option may be granted to a
Participant under the Plan.

SECTION 5. Number of Common Units Authorized. Options may be granted under the
Plan with respect to a maximum number of 8% of the Common Units as of the
Effective Date (the “Plan Limit”); provided that such Plan Limit shall be
subject to adjustment as hereinafter provided in Section 12. Series A Options
will represent approximately 3% of the Common Units, consisting of matching
Options as to approximately 1% of the Common Units which shall vest immediately
upon issuance (the “Non-Time Vesting Series A Options”) and Options as to
approximately 2% of the Common Units which are subject to the time vesting
provisions of Section 8(d)(1)(A) (“Time Vesting Series A Options”). A Non-Time
Vesting Series A Option shall be awarded in respect of every two Common Units
purchased by a Participant. Series B Options will represent the remaining 5% of
the Common Units comprising the Plan Limit. (The Non-Time Vesting Series A
Options and the Time Vesting Series A Options are sometimes collectively
referred to herein as the “Series A Options”). If any Option granted under the
Plan expires, is cancelled, forfeited or otherwise terminates for any reason
whatsoever without having been exercised in full, the Common Units subject to
the unexercised portion of such Option shall continue to be available for the
granting of Options under the Plan as fully as if such Common Units had never
been subject to an Option.

SECTION 6. Granting of Options. From time to time until the expiration or
earlier suspension or discontinuance of the Plan pursuant to Section 13, the
Committee may, on behalf of the Company, grant to Eligible Service Providers
under the Plan such Options as it determines are warranted, subject to the
limitations of the Plan. The granting of an Option under the Plan shall not be
deemed either to entitle the Participant to, or to disqualify the Participant
from, any participation in any other grant of Options under the Plan.

SECTION 7. Other Agreements. Options granted under the Plan shall be evidenced
by written documents (“Option Agreements”). No Option grant shall be enforceable
against the Company until the Participant shall have executed, and agreed to be
bound by, such Option Agreements. Upon exercise of any Option, the Participant
will be required to execute, and agree to be bound by the LLC Agreement. The
Option Agreement and the LLC Agreement shall contain a covenant that provides
that by accepting an Option and acquiring the underlying Common Units, the
Participant agrees to comply with all of the obligations required of a holder of
any direct or indirect beneficial or legal ownership interest in the Company
under the terms of the Franchise Agreements.



--------------------------------------------------------------------------------

SECTION 8. Terms and Conditions of Options. Options granted under the Plan shall
include expressly or by reference the following terms and conditions, as well as
such other terms and conditions as the Committee shall deem desirable:

(a) Number of Common Units. The Option Agreement shall contain a statement of
the number of Common Units to which the Option pertains, with a number of the
Options designated as Non-Time Vesting Series A Options, Time Vesting Series A
Options and Series B Options.

(b) Exercise Price. The exercise price per Option (the “Exercise Price”) for
grants made at or about the time of Closing shall be (i) in the case of Series A
Options, the price determined by dividing the NPC Holdings Equity Investment by
the number of outstanding common units (without regard to options) as of
immediately following the Closing (as defined in the Stock Purchase Agreement),
and (ii) in the case of Series B Options, two times the Exercise Price of the
Series A Options. Thereafter, the Exercise Price shall be established in the
Committee’s sole discretion. Notwithstanding any of the foregoing, in no event
shall the Exercise Price be less than the “fair market value” of the underlying
Common Units, as determined in accordance with Section 409A of the Code and any
other applicable law, regulation or accounting rule.

(c) Term. Subject to earlier termination as provided below, the term of each
Option shall be ten years from the date of grant (the “Grant Date”). The Grant
Date of each Option shall be as soon as practicable following the Closing for
the initial grants, and otherwise as determined by the Committee.

(d) Vesting of Options.

(1) General Rule. Except for the Non-Time Vesting Series A Options or as
otherwise expressly provided herein, the vesting of Options requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
thereunder. Employment or service for only a portion of a vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as set forth in the Plan.
Subject to the terms and conditions of the Plan, Options other than Non-Time
Vesting Series A Options shall vest in accordance with the following schedule:

(A) Time Vesting Series A Options shall vest over a five year period, as to 20%
of the Common Units annually on each anniversary of the Closing, subject to the
Participant’s continued employment or service and shall accelerate on the
occurrence of a Change in Control; and

(B) Series B Options shall vest only upon the occurrence of a Change in Control
on or prior to the expiration of the Option. Notwithstanding the foregoing, with
respect to any Option that is subject to Section 409A of the Code and payment or
settlement of the Option is to be accelerated in connection with the Change in
Control, no Change in Control will be deemed to have occurred for purposes of
the Plan and any Option Agreement unless such event(s)



--------------------------------------------------------------------------------

also constitutes a “change in the ownership”, “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company or NPC International, as applicable, as defined under Section 409A of
the Code.

(2) Forfeiture upon Termination for Cause. With respect to any Employee
Participant, if the Employee Participant’s employment by NPC International (or
any of its Affiliates or Subsidiaries) is terminated for Cause, both the vested
and the non-vested portion of his or her Option shall terminate on the date of
such termination of employment.

(e) Post-Termination Exercise Period. If an Employee Participant’s employment by
NPC International (or any of its Affiliates or Subsidiaries) is terminated for
any reason other than for Cause at any time prior to the date on which his or
her Option is fully vested, the non-vested portion of such Option shall
terminate on the date of such termination of employment. The vested portion of
the Option, to the extent not exercised within the 90-day period following the
date of such termination shall terminate at the close of business on the last
day of such 90-day period.

(f) Method of Exercising Option; Payment Amount. An Option, to the extent vested
and exercisable, may be exercised, in whole or in part, from time to time until
the expiration or termination of the Option, by giving written notice of
exercise (the “Exercise Notice”) to the Company at its principal office, which
notice shall specify the number of Options subject to the Exercise Notice, and
tendering payment of the Exercise Price. The Committee shall determine the
various methods by which the Exercise Price may be paid and the form of payment,
which at the Participant’s election shall be either cash or Common Units, and
the methods by which Common Units shall be delivered or deemed to be delivered
to Participants.

(g) Non-Transferability. No Option shall be assignable or transferable by the
Participant, and during the lifetime of the Participant, the Option shall be
exercisable only by him or her or by his or her guardian or legal
representative.

(h) Resale Restrictions. Common Units acquired upon exercise of Options have not
been, and will not be, registered under the Securities Act, or under any state
securities laws. Such Common Units may not be resold in the United States unless
so registered or pursuant to an applicable exemption from registration. In
addition, such Common Units may not be sold or otherwise transferred except in
accordance with any transfer and ownership restrictions contained in the LLC
Agreement, the Franchise Agreements and any other policies between the Company
or any of its Affiliates and the Franchisor, and such Common Units shall bear
any restrictive legends required by the LLC Agreement and such Franchise
Agreements.

(i) Rights as a Holder. A Participant shall have no rights as a holder with
respect to any Common Units covered by his or her Option until the Participant
becomes a holder of such common units. Except as provided in Section 12, no
adjustment shall be made for dividends or other rights as a holder with respect
to such Common Units.



--------------------------------------------------------------------------------

SECTION 9. Mandatory Calls.

(a) Mandatory Calls of Employee Participants’ Options. Upon the occurrence of a
Call Event (as defined in the LLC Agreement), the Company shall require the
Employee Participant to sell all, but not less than all, and the Company shall
purchase all, but not less than all, of the Employee Participant’s then-vested
Options in an amount equal to the product of (A) the difference between (i) the
lower of (x) the Original Purchase Price and (y) the Fair Value Price as of the
date of termination, and (ii) the Exercise Price, times (B) the number of Common
Units covered by such Options; provided, however, that upon the occurrence of a
Call Event due to the Employee Participant’s death, Disability, Retirement,
termination of the employment of a Employee Participant without Cause or
resignation with Good Reason, the price paid for the then-vested Options shall
be an amount equal to the product of (A) the difference between (i) the greater
of the Original Purchase Price and the Fair Value Price as of the Employee
Participant’s date of death, Disability, Retirement, termination without Cause
or resignation with Good Reason and (ii) the Exercise Price, times (B) the
number of Common Units covered by such Options.

(b) Mandatory Calls of Director Participants’ Options. Upon the occurrence of
the Director Participant’s resignation, retirement, disqualification, removal
from office or other cause (except as otherwise provided in this Section 9(b)),
the Company shall require the Director Participant to sell all, but not less
than all, and the Company shall purchase all, but not less than all, of the
Director Participant’s then-vested Options in an amount equal to the product of
(A) the difference between (i) the lower of (x) the Original Purchase Price and
(y) the Fair Value Price as of the date of termination, and (ii) the Exercise
Price, times (B) the number of Common Units covered by such Options.
Notwithstanding the foregoing, upon the occurrence of the Director Participant’s
death or Disability, the Company shall require the Director Participant to sell
all, but not less than all, and the Company shall purchase all, but not less
than all, of the Director Participant’s then-vested Options in an amount equal
to the product of (A) the difference between (i) the greater of the Original
Purchase Price and the Fair Value Price as of the date of the Director
Participant’s death or Disability and (ii) the Exercise Price, times (B) the
number of Common Units covered by such Options.

SECTION 10. Compliance with Legal Requirements and Debt Instruments.

(a) Legal Requirements. The grant of Options and any payment in respect of
Common Units and the other obligations of the Company under this Plan shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency, including, without
limitation, rules and regulations of the Securities and Exchange Commission or
the applicable rules and regulations of any securities exchange or inter-deal
quotation system on which securities of the Company are listed or traded as may
be required. Common Units shall not be issued unless the exercise of such Option
and the issuance and delivery of such Common Units pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act, and the rules and regulations promulgated thereunder, and all
applicable state securities laws. The Board, in its sole discretion, may
postpone the issuance or delivery of any securities as the Board may consider
appropriate and may require a Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of any such securities in compliance with applicable laws,
rules and regulations.



--------------------------------------------------------------------------------

(b) Credit Agreement Limitations. The Company may delay any cash payment with
respect to all or a portion of any Option or Common Unit that could cause or be
reasonably likely to cause, a default or an event of default of the Company
under any guarantee or other agreement under which the Company, or any of its
Affiliates has borrowed money or guaranteed any such loan, or if such cash
payment would constitute or is reasonably likely to constitute a breach, or
result in a default or an event of default of the Company under such agreement,
until such time as the payment can be made without such breach or default. In
such event, the Company shall issue a promissory note to the Participant in an
amount equal to the obligation.

(c) Franchise Agreement Requirements. The grant of Options and any payment in
respect of Common Units and the other obligations of the Company under this Plan
shall be subject to the obligations of the Company under the Franchise
Agreements. Common Units shall not be issued unless the exercise of such Option
and the issuance and delivery of such Common Units pursuant thereto shall comply
with all relevant provisions of the Franchise Agreements and any other policies
of the Franchisor with respect to transfer or ownership of Common Units. The
Board, in its sole discretion, may postpone the settlement of any Option as the
Board may consider appropriate and may require a Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of any such securities in compliance
with the Franchise Agreements.

(d) No Disadvantage to Management Unitholders. This Section 10 of the Plan shall
be administered by the Committee in a manner that does not disadvantage the
management unitholders disproportionately to the other unitholders.

SECTION 11. Tax Withholding. The obligation of the Company to deliver any Common
Units shall be subject to all applicable federal, state, local and foreign tax
withholding requirements. If the exercise of any Option is subject to the
withholding requirements of applicable federal, state, local or foreign tax
laws, the Committee, in its discretion (and subject to such withholding rules as
shall be adopted by the Committee), may permit the Participant (or the
Participant’s personal representative or Beneficiary, as the case may be) to pay
or provide for payment in cash, or by delivery of Common Units owned by the
Participant, the amount of any taxes that the Company determines it may be
required to withhold with respect to such exercise.

SECTION 12. Capital Adjustments.

(a) Dilution and other Adjustments. In the event the outstanding Common Units
shall be changed due to a reclassification, recapitalization, merger, dividend,
equity split or any other transaction, the Plan Limit and the number of Common
Units and the Exercise Price under outstanding Options shall be proportionately
adjusted to reflect such event, and the Board shall make such adjustments as it
deems appropriate and equitable in the number and kind of securities subject to
the Option, and as to any other matters which relate to Options and that are
affected by the events referred to above. Such adjustments shall be final,
conclusive and binding for all purposes.

(b) Effect of Reorganization. In the event that (i) the Company is merged or
consolidated with another entity, (ii) all or substantially all the assets of
the Company are acquired by another corporation, person or entity, or (iii) the
Company is reorganized, dissolved or liquidated (each such event in (i), (ii) or
(iii) being hereinafter referred to as a “Reorganization Event”), then



--------------------------------------------------------------------------------

the Committee may in its sole discretion, subject to any other provisions of the
Plan applicable to such Reorganization Event, make upon consummation of such
Reorganization Event any or all of the adjustments described in Section 12(a) as
are necessary or advisable in the sole discretion of the Committee to provide
the Participant with an economic benefit that is not materially different from
that to which he would have been entitled had such event not occurred (as
determined by the Committee in its sole discretion).

(c) Certain Other Adjustments. On a Change in Control, a Reorganization Event or
any other similar transaction that the Committee in its sole discretion
determines is subject to this Section 12(c), the Committee may in its sole
discretion convert outstanding Options into (i) shares of common stock or other
equity securities or equity-related interests (including options or phantom
units) of the Company or another entity that is a party to (or an Affiliate of
such party) such transaction or (ii) cash or cash equivalents, provided that any
such conversion provides the Participant with an economic benefit that is not
materially different from that to which he would have been entitled had such
conversion not occurred (as determined by the Committee in its sole discretion).

(d) Certain Adjustments to Performance Goals. The Committee may in its sole
discretion, adjust any performance goals to reflect any material and
non-recurring non-operational items that are beyond the control of NPC
International’s management.

SECTION 13. Amendment or Discontinuance of the Plan. The Board may, at any time,
terminate, discontinue, amend, modify or suspend the Plan in whole or in part.
No Options may be granted during any suspension of this Plan or after
termination of this Plan, but the Committee shall retain jurisdiction as to
Options then outstanding in accordance with the terms of this Plan.
Notwithstanding the foregoing, no such termination, suspension, modification,
discontinuance or amendment shall materially impair the rights of any holder of
an outstanding Option without the consent of such holder; provided, however,
that the Board or Committee shall have broad authority to amend the Plan or any
Option granted under the Plan without the consent of the holder thereof to the
extent necessary or desirable to comply with, or take into account changes in,
applicable tax laws, securities laws, accounting rules, employment laws and
other applicable laws, rules and regulations.

SECTION 14. Rights. Neither the adoption of the Plan nor any action of the Board
or the Committee shall be deemed to give any individual any right to be granted
an Option, or any other right hereunder. Nothing contained in this Plan (or in
any other documents under this Plan or in any Option) shall confer upon any
Participant any right to continue in the employ or other service of the Company
or any Subsidiary of the Company, constitute any contract or agreement of
employment or other service or affect a Participant’s status as an employee at
will, nor shall interfere in any way with the right of the Company or any
Subsidiary to change a person’s compensation or other benefits, or to retire a
Participant at any time pursuant to its retirement rules or otherwise to
terminate his or her employment or service at any time for any reason
whatsoever. Nothing in this Section 14, however, is intended to adversely affect
any express independent right of such person under a separate employment or
service contract, other than an Option Agreement.



--------------------------------------------------------------------------------

SECTION 15. Indemnification of Board and Committee. Without limiting any other
rights of indemnification which they may have from the Company and any of its
Affiliates, the members of the Board and the members of the Committee shall be
indemnified by the Company against all costs and expenses reasonably incurred by
them in connection with any claim, action, suit, or proceeding to which they or
any of them may be a party by reason of any action taken or failure to act
under, or in connection with, the Plan, or any Option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding, except a
judgment based upon a finding of willful misconduct or recklessness on their
part. Upon the making or institution of any such claim, action, suit, or
proceeding, the Board or Committee member shall notify the Company in writing,
giving the Company an opportunity, at its own expense, to handle and defend the
same before such Board or Committee member undertakes to handle it on his or her
own behalf.

SECTION 16. Termination of Plan. Unless earlier terminated pursuant to Section
13, the Plan and all authority granted hereunder shall terminate absolutely at
12:00 midnight on May 3, 2016, and no Options hereunder shall be granted
thereafter, but previously granted Options shall remain outstanding in
accordance with their applicable terms and conditions and the terms and
conditions of the Plan.

SECTION 17. Governing Law; Severability. The laws of the state of Delaware shall
govern the operation of, and the rights of Participants under, the Plan, the
Option Agreements and any Options granted thereunder. If a court of competent
jurisdiction holds any provision invalid and unenforceable, the remaining
provisions of this Plan shall continue in effect.

SECTION 18. Section 409A of the Code. Notwithstanding any contrary provision in
the Plan or an Option Agreement, if any provision of the Plan or an Option
Agreement contravenes any regulations or guidance promulgated under Section 409A
of the Code or could cause an Option to be subject to the interest and penalties
under Section 409A of the Code, such provision of the Plan or any Option
Agreement may be modified by the Company without consent of the Participant to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. Moreover, any discretionary authority that the Board or Committee may have
pursuant to the Plan shall not be applicable to an Option that is subject to
Section 409A of the Code, to the extent such discretionary authority will
contravene Section 409A of the Code or the regulations or guidance promulgated
thereunder.

SECTION 19. No Corporate Action Restriction. The existence of this Plan, the
Option Agreements and the Options granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the members of the
Company to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Company or any Affiliate, (b) any merger, amalgamation, consolidation or change
in the ownership of the Company or any Affiliate, (c) any issue of bonds,
debentures, capital, preferred or prior preference securities ahead of or
affecting the equity securities (or the rights thereof) of the Company or any
Affiliate, (d) any dissolution or liquidation of the Company or any Affiliate,
(e) any sale or transfer of all or any part of the assets or business or
securities of the Company or any Affiliate, or (f) any other corporate act or
proceeding by the



--------------------------------------------------------------------------------

Company or any Affiliate. No Participant, Beneficiary or any other person shall
have any claim under any Option or Option Agreement against any member of the
Board or the Committee, or the Company or any employees, officers or agents of
the Company or any Affiliate, as a result of any such action.

SECTION 20. Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Option granted pursuant to this Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or retirement benefit
plans or other arrangements, if any, provided by the Company or any Affiliate,
except as may be required under such plans or by law. Options under this Plan
may be made in addition to, in combination with, as alternatives to or in
payment of grants, awards or commitments under any other plans or arrangements
of the Company or its Affiliates.

SECTION 21. Plan Not Funded; Transferability. No Participant, Beneficiary or
other person shall have any right, title or interest in any fund or in any
specific asset of the Company by reason of any Option. Neither the provisions of
this Plan (or of any related documents), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan shall create,
or be construed to create, a trust or escrow of any kind or a fiduciary
relationship between the Company and any Participant, Beneficiary or other
person. To the extent that a Participant, Beneficiary or other person acquires a
right to receive payment pursuant to any Option hereunder, such right shall be
no greater than the right of any unsecured general creditor of the Company. At
the time of payment to Participants, all Common Units so paid shall be validly
issued.

SECTION 22. Headings. Headings are given to the sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.



--------------------------------------------------------------------------------

FORM OF EXECUTIVE OPTION AGREEMENT

THE COMMON UNITS REPRESENTING LIMITED LIABILITY COMPANY INTERESTS (THE
“INTERESTS”) OF NPC ACQUISITION HOLDINGS, LLC (THE “COMPANY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED, EXCEPT IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE ACT, OR AN EXEMPTION THEREFROM, AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

THE TRANSFER OF THIS OPTION AGREEMENT, THE OPTIONS IT REPRESENTS, AND THE COMMON
UNITS COVERED BY THE OPTIONS ARE SUBJECT TO CERTAIN RESTRICTIONS, AS SET FORTH
IN THE PLAN AND IN THIS OPTION AGREEMENT. NO REGISTRATION OR TRANSFER OF THIS
OPTION AGREEMENT, THE OPTIONS IT REPRESENTS, OR THE COMMON UNITS COVERED BY THE
OPTIONS SHALL BE MADE ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL SUCH
RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH. THE TRANSFER OF THIS OPTION
AGREEMENT, THE OPTIONS IT REPRESENTS, AND THE COMMON UNITS COVERED BY THE
OPTIONS ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS OF ONE OR MORE FRANCHISE
AGREEMENTS WITH PIZZA HUT, INC. AND TO THE RESTRICTIVE PROVISIONS OF THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY. PLEASE REFER TO THOSE DOCUMENTS FOR THE
TERMS OF THE RESTRICTIONS.

NPC Acquisition Holdings, LLC

Management Incentive Plan

Option Agreement

“Participant”:                             

“Date of Award”:                             

This Option Agreement, effective as of the Date of Award set forth above,
represents the grant of Options by NPC Acquisition Holdings, LLC, a Delaware
limited liability company (the “Company”), to the Participant named above,
pursuant to the provisions of the NPC Acquisition Holdings, LLC Management
Incentive Plan, as may be amended from time to time (the “Plan”). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

The parties hereto agree as follows:

 

  (A) Grant of Stock Options. The Company hereby grants to the Participant
Options to purchase Common Units in the manner and subject to the terms and
conditions of the Plan and this Option Agreement as follows:



--------------------------------------------------------------------------------

  (1) Number of Common Units Covered by this Option:

 

  (a) The Participant is granted              Non-Time Vesting Series A Options
to purchase an equivalent number of Common Units.

 

  (b) The Participant is granted              Time Vesting Series A Options to
purchase an equivalent number of Common Units.

 

  (c) The Participant is granted              Series B Options to purchase an
equivalent number of Common Units.

 

  (2) “Option Price”: $            .

 

  (a) Series A Options: $            .

 

  (b) Series B Options: $            .

 

  (3) “Option Term”: The Options have been granted for a period of ten
(10) years ending on the tenth (10th) anniversary of the Date of Award.

 

  (B) Vesting and Exercise of Options.

 

  (1) Subject to Section D of this Option Agreement, Options do not provide the
Participant with any rights or interests therein until they vest and become
exercisable in accordance with the following:

 

  (a) One-fifth of the Series A Options will vest and become exercisable on a
cumulative basis, on each anniversary of the Date of Award, and shall accelerate
on the occurrence of a Change in Control.

 

  (b) Series B Options shall vest only upon the occurrence of a Change in
Control on or prior to the expiration of the Option.

 

  (2) If the Participant’s employment with the Company terminates for Cause,
both the vested and non-vested portion of the Participant’s Options shall
terminate and be of no further force or effect on the date of such termination
of employment or service.

 

  (3) If the Participant’s employment with the Company terminates without Cause,
Options which have not then vested and become exercisable shall terminate
immediately and be of no further force or effect.



--------------------------------------------------------------------------------

  (4) Upon vesting, the Options will remain exercisable until they terminate.

 

  (C) How to Exercise an Option.

 

  (1) The Options may be exercised by telephone or written notice to the
Company’s stock plan administrator (“Administrator”), specifying the number of
Common Units the Participant then desires to purchase. Except as provided in
Section (C)(2) below, a Participant must send a check for an amount in United
States dollars equal to the aggregate Option Price of such Common Units, plus
any applicable taxes and fees or, if the Committee permits, Common Units having
an aggregate Fair Market Value (as of the trading date immediately preceding the
date of exercise) equal to such Option Price which have been held by the
Participant for at least six (6) months, or a combination of cash and such
Common Units. The Committee reserves the right to modify the exercise procedures
from time to time.

 

  (2) Subject to the approval of the Committee and applicable securities laws,
the Participant may be permitted to exercise the Options pursuant to a “cashless
exercise” procedure, as permitted under Federal Reserve Board’s Regulation T, or
by any other means which the Committee, in its discretion, determines to be
consistent with the Plan’s purpose and applicable law.

 

  (3) As soon as practicable after receipt of written notification and payment,
Common Unit certificates shall be issued in the Participant’s name. The Company
and the Administrator shall maintain a record of all information pertaining to
the Participant’s rights under this Option Agreement.

 

  (D) Change of Control. On a Change in Control, a Reorganization Event or any
other similar transaction that the Committee in its sole discretion determines,
the Committee may in its sole discretion convert outstanding Options into
(i) shares of common stock or other equity securities or equity-related
interests (including options or phantom units) of the Company or another entity
that is a party to (or an Affiliate of such party) such transaction or (ii) cash
or cash equivalents, provided that any such conversion provides the Participant
with an economic benefit that is not materially different from that to which he
would have been entitled had such conversion not occurred (as determined by the
Committee in its sole discretion).

Notwithstanding the foregoing, with respect to any Option that is subject to
Section 409A of the Code and payment or settlement of the Option is to be
accelerated in connection with the Change in Control, no Change in Control will
be deemed to have occurred for purposes of the Plan and any Option Agreement
unless such event(s) also constitutes a “change in the ownership,” “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company or NPC International, Inc., as applicable, as defined
under Section 409A of the Code.



--------------------------------------------------------------------------------

  (E) Rights as Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Common Units subject to the
Options until such time as the Option Price has been paid, and the Common Units
have been issued and delivered to the Participant.

 

  (F) Transferability. Options may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, unless permitted under the Plan.
Further, during the Participant’s lifetime, the Options shall be exercisable
only by the Participant, or in the event of the Participant’s legal incapacity,
the Participant’s legal guardian or representative. Any attempted sales,
transfer, pledge, assignment, alienation or hypothecation not specifically
permitted hereunder shall be null and void without effect.

 

  (G) Miscellaneous

 

  (1) The Plan provides a complete description of the terms and conditions
governing all Awards granted thereunder. This Option Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. Except as expressly provided otherwise herein, if
there is any inconsistency between the terms of this Option Agreement and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Option Agreement.

 

  (2)

The grant of Options and any payment in respect of Common Units and the other
obligations of the Company under this Plan shall be subject to the obligations
of the Company under the Franchise Agreements. Common Units shall not be issued
unless the exercise of such Option and the issuance and delivery of such Common
Units pursuant thereto shall comply with all relevant provisions of the
Franchise Agreements and any other policies of the Franchisor with respect to
transfer or ownership of Common Units. By accepting an Option and acquiring the
underlying Common Units, the Participant agrees to comply with all of the
obligations required of a holder of any direct or indirect beneficial or legal
ownership interest in the Company under the terms of the Franchise Agreements.
The Board, in its sole discretion, may postpone the settlement of any Option as
the Board may consider



--------------------------------------------------------------------------------

 

appropriate and may require a Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of any such securities in compliance with the Franchise
Agreements.

 

  (3) The Committee shall have the right to impose such restrictions on any
Common Units acquired pursuant to the exercise of the Option as it deems
necessary or advisable under applicable federal securities laws, the rules and
regulations of any stock exchange or market upon which such Common Units are
then listed or traded, and/or any blue sky or state securities laws applicable
to such Common Units. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Option Agreement, all of
which shall be binding upon the Participant.

 

  (4) The Committee may terminate, amend, or modify the Plan and/or this Option
Agreement at any time; provided, however, that no such termination, amendment,
or modification may adversely affect, in any material respect, the Participant’s
rights under this Option Agreement, without the written consent of the
Participant.

 

  (5) As the Option Price is equal to the Fair Market Value of a Common Unit,
the Options are intended to be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (“Section 409A”).
Notwithstanding any contrary provision in the Plan or this Option Agreement, if
any provision of the Plan or an Option Agreement contravenes any regulations or
guidance promulgated under Section 409A of the Code or could cause an Option to
be subject to the interest and penalties under Section 409A of the Code, such
provision of the Plan or this Option Agreement may be modified by the Company
without consent of the Participant to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Board or Committee may have pursuant to the Plan shall not be
applicable to an Option that is subject to Section 409A of the Code, to the
extent such discretionary authority will contravene Section 409A of the Code or
the regulations or guidance promulgated thereunder. This Section G(4) does not
create an obligation on the part of the Company to modify the Plan or this
Option Agreement and does not guarantee that the Options will not be subject to
interest and penalties under Section 409A.



--------------------------------------------------------------------------------

  (6) Delivery of the Common Units underlying the Options upon exercise will be
subject to the Participant satisfying all applicable federal, state, local and
foreign tax (including the Participant’s FICA obligation) and other withholding
obligations. The Company shall have the power and the right to deduct or
withhold from all amounts payable to the Participant in connection with the
Options, or require the Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes required by law.

 

  (7) This Option Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or as the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Option Agreement.

 

  (8) All obligations of the Company under the Plan and this Option Agreement,
with respect to the Awards, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

  (9) To the extent not preempted by federal law, this Option Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

  (H) Acceptance of Award. Acceptance of this Award requires the Participant to
complete and sign Page 8 of this Option Agreement and return the signed copy to
the Company, c/o NPC International, Inc., Human Resources Department, 7300 W.
129th Street, Overland Park, Kansas 66213, no later than thirty (30) days after
receipt of this Option Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Option Agreement has been signed by the Company by one
of its duly authorized officers as of the Date of Award.

 

NPC Acquisition Holdings, LLC By       Name:    Title:   



--------------------------------------------------------------------------------

I, the undersigned, have received a copy of this Option Agreement. I both
understand and agree to its contents.

 

         

(Name)

 

(Signature)

 

(Date)



--------------------------------------------------------------------------------

FORM OF DIRECTOR OPTION AGREEMENT

THE COMMON UNITS REPRESENTING LIMITED LIABILITY COMPANY INTERESTS (THE
“INTERESTS”) OF NPC ACQUISITION HOLDINGS, LLC (THE “COMPANY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED, EXCEPT IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE ACT, OR AN EXEMPTION THEREFROM, AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

THE TRANSFER OF THIS OPTION AGREEMENT, THE OPTIONS IT REPRESENTS, AND THE COMMON
UNITS COVERED BY THE OPTIONS ARE SUBJECT TO CERTAIN RESTRICTIONS, AS SET FORTH
IN THE PLAN AND IN THIS OPTION AGREEMENT. NO REGISTRATION OR TRANSFER OF THIS
OPTION AGREEMENT, THE OPTIONS IT REPRESENTS, OR THE COMMON UNITS COVERED BY THE
OPTIONS SHALL BE MADE ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL SUCH
RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH. THE TRANSFER OF THIS OPTION
AGREEMENT, THE OPTIONS IT REPRESENTS, AND THE COMMON UNITS COVERED BY THE
OPTIONS ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS OF ONE OR MORE FRANCHISE
AGREEMENTS WITH PIZZA HUT, INC. AND TO THE RESTRICTIVE PROVISIONS OF THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY. PLEASE REFER TO THOSE DOCUMENTS FOR THE
TERMS OF THE RESTRICTIONS.

Form of Option Agreement (Director)

NPC Acquisition Holdings, LLC

Management Incentive Plan

Option Agreement

“Participant”:                             

“Date of Award”:                             

This Option Agreement, effective as of the Date of Award set forth above,
represents the grant of Options by NPC Acquisition Holdings, LLC, a Delaware
limited liability company (the “Company”), to the Participant named above,
pursuant to the provisions of the NPC Acquisition Holdings, LLC Management
Incentive Plan, as may be amended from time to time (the “Plan”). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

The parties hereto agree as follows:



--------------------------------------------------------------------------------

  (A) Grant of Stock Options. The Company hereby grants to the Participant
Options to purchase Common Units in the manner and subject to the terms and
conditions of the Plan and this Option Agreement as follows:

 

  (1) Number of Common Units Covered by this Option:

 

  (d) The Participant is granted              Time Vesting Series A Options to
purchase an equivalent number of Common Units.

 

  (2) “Option Price”:

 

  (a) Series A Options: $1.00.

 

  (3) “Option Term”: The Options have been granted for a period of ten
(10) years ending on the tenth (10th) anniversary of the Date of Award.

 

  (B) Vesting and Exercise of Options.

 

  (1) Subject to Section D of this Option Agreement, Options do not provide the
Participant with any rights or interests therein until they vest and become
exercisable in accordance with the following: One-fifth of the Series A Options
will vest and become exercisable on a cumulative basis, on each anniversary of
the Date of Award, and shall accelerate on the occurrence of a Change in
Control.

 

  (2) If the Participant has been removed from his position as Director (in
accordance with Kansas General Corporation Code § 17-6301, as may be amended
from time to time, and the rules and regulations thereunder), both the vested
and non-vested portion of the Participant’s Options shall terminate and be of no
further force or effect on the date of such removal.

 

  (3) If the Participant’s service with NPC International (or any of its
Affiliates or Subsidiaries) terminates for any reason other than provided in
Section (B)(2) hereof, Options which have not then vested and become exercisable
shall terminate immediately and be of no further force or effect.

 

  (4) Upon vesting, the Options will remain exercisable until they terminate.



--------------------------------------------------------------------------------

  (C) How to Exercise an Option.

 

  (1) The Options may be exercised by telephone or written notice to the
Company’s stock plan administrator (“Administrator”), specifying the number of
Common Units the Participant then desires to purchase. Except as provided in
Section (C)(2) below, a Participant must send a check for an amount in United
States dollars equal to the aggregate Option Price of such Common Units, plus
any applicable taxes and fees or, if the Committee permits, Common Units having
an aggregate Fair Market Value (as of the trading date immediately preceding the
date of exercise) equal to such Option Price which have been held by the
Participant for at least six (6) months, or a combination of cash and such
Common Units. The Committee reserves the right to modify the exercise procedures
from time to time.

 

  (2) Subject to the approval of the Committee and applicable securities laws,
the Participant may be permitted to exercise the Options pursuant to a “cashless
exercise” procedure, as permitted under Federal Reserve Board’s Regulation T, or
by any other means which the Committee, in its discretion, determines to be
consistent with the Plan’s purpose and applicable law.

 

  (3) As soon as practicable after receipt of written notification and payment,
Common Unit certificates shall be issued in the Participant’s name. The Company
and the Administrator shall maintain a record of all information pertaining to
the Participant’s rights under this Option Agreement.

 

  (D) Change of Control. On a Change in Control, a Reorganization Event or any
other similar transaction that the Committee in its sole discretion determines,
the Committee may in its sole discretion convert outstanding Options into
(i) shares of common stock or other equity securities or equity-related
interests (including options or phantom units) of the Company or another entity
that is a party to (or an Affiliate of such party) such transaction or (ii) cash
or cash equivalents, provided that any such conversion provides the Participant
with an economic benefit that is not materially different from that to which he
would have been entitled had such conversion not occurred (as determined by the
Committee in its sole discretion).

Notwithstanding the foregoing, with respect to any Option that is subject to
Section 409A of the Code and payment or settlement of the Option is to be
accelerated in connection with the Change in Control, no Change in Control will
be deemed to have occurred for purposes of the Plan and any Option Agreement
unless such event(s) also constitutes a “change in the ownership,” “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company or NPC International, Inc., as applicable, as defined
under Section 409A of the Code.



--------------------------------------------------------------------------------

  (E) Rights as Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Common Units subject to the
Options until such time as the Option Price has been paid, and the Common Units
have been issued and delivered to the Participant.

 

  (F) Transferability. Options may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, unless permitted under the Plan.
Further, during the Participant’s lifetime, the Options shall be exercisable
only by the Participant, or in the event of the Participant’s legal incapacity,
the Participant’s legal guardian or representative. Any attempted sales,
transfer, pledge, assignment, alienation or hypothecation, not specifically
permitted hereunder shall be null and void without effect.

 

  (G) Miscellaneous

 

  (1) The Plan provides a complete description of the terms and conditions
governing all Awards granted thereunder. This Option Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. Notwithstanding the foregoing, with respect to the
number of Common Units covered by the Options granted herein, the Option Price
and the vesting schedule, the terms of this Option Agreement shall supersede and
replace the conflicting terms of the Plan. With respect to all other terms,
except as expressly provided herein, in the event of any inconsistency between
the terms of this Option Agreement and the terms of the Plan, the Plan’s terms
shall completely supersede and replace the conflicting terms of this Option
Agreement.

 

  (2)

The grant of Options and any payment in respect of Common Units and the other
obligations of the Company under this Plan shall be subject to the obligations
of the Company under the Franchise Agreements. Common Units shall not be issued
unless the exercise of such Option and the issuance and delivery of such Common
Units pursuant thereto shall comply with all relevant provisions of the
Franchise Agreements and any other policies of the Franchisor with respect to
transfer or ownership of Common Units. By accepting an Option and acquiring the
underlying Common Units, the Participant agrees to comply with all of the
obligations required of a holder of any direct or indirect beneficial or legal
ownership interest in the Company under the terms of the Franchise Agreements.
The Board, in its sole discretion, may postpone the settlement of any Option as
the Board may consider appropriate and may require a Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of any such securities in compliance
with the Franchise Agreements.



--------------------------------------------------------------------------------

  (3) The Committee shall have the right to impose such restrictions on any
Common Units acquired pursuant to the exercise of the Option as it deems
necessary or advisable under applicable federal securities laws, the rules and
regulations of any stock exchange or market upon which such Common Units are
then listed or traded, and/or any blue sky or state securities laws applicable
to such Common Units. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Option Agreement, all of
which shall be binding upon the Participant.

 

  (4) The Committee may terminate, amend, or modify the Plan and/or this Option
Agreement at any time; provided, however, that no such termination, amendment,
or modification may adversely affect, in any material respect, the Participant’s
rights under this Option Agreement, without the written consent of the
Participant.

 

  (5) As the Option Price is equal to the Fair Market Value of a Common Unit on
the Date of Award, the Options are intended to be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (“Section
409A”). Notwithstanding any contrary provision in the Plan or this Option
Agreement, if any provision of the Plan or an Option Agreement contravenes any
regulations or guidance promulgated under Section 409A of the Code or could
cause an Option to be subject to the interest and penalties under Section 409A
of the Code, such provision of the Plan or this Option Agreement may be modified
by the Company without consent of the Participant to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Board or Committee may have pursuant to the
Plan shall not be applicable to an Option that is subject to Section 409A of the
Code, to the extent such discretionary authority will contravene Section 409A of
the Code or the regulations or guidance promulgated thereunder. This Section
G(4) does not create an obligation on the part of the Company to modify the Plan
or this Option Agreement and does not guarantee that the Options will not be
subject to interest and penalties under Section 409A.



--------------------------------------------------------------------------------

  (6) Delivery of the Common Units underlying the Options upon exercise will be
subject to the Participant satisfying all applicable federal, state, local and
foreign tax (including the Participant’s FICA obligation) and other withholding
obligations. The Company shall have the power and the right to deduct or
withhold from all amounts payable to the Participant in connection with the
Options, or require the Participant to remit to the Company, an amount
sufficient to satisfy any applicable taxes required by law.

 

  (7) This Option Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or as the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Option Agreement.

 

  (8) All obligations of the Company under the Plan and this Option Agreement,
with respect to the Awards, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

  (9) To the extent not preempted by federal law, this Option Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

  (H) Acceptance of Award. Acceptance of this Award requires the Participant to
complete and sign Page 8 of this Option Agreement and return the signed copy to
the Company, c/o NPC International, Inc., Human Resources Department, 7300 W.
129th Street, Overland Park, Kansas 66213, no later than thirty (30) days after
receipt of this Option Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Option Agreement has been signed by the Company by one
of its duly authorized officers as of the Date of Award.

 

NPC Acquisition Holdings, LLC By      Name:   Title:  



--------------------------------------------------------------------------------

I, the undersigned, have received a copy of this Option Agreement. I both
understand and agree to its contents.

 

         

(Name)

 

(Signature)

 

(Date)